Exhibit 10.1


SEVERANCE BENEFITS AGREEMENT

This Severance Benefits Agreement (the “Agreement”) is made and entered into by
and between James Hamilton (the “Executive”) and 3Com Corporation (“3Com” or the
“Company”), effective as of January 31, 2006 (the “Effective Date”). 3Com and
the Executive shall each individually be referred to herein as a “Party” and
together as the “Parties.”

 

WHEREAS, the Executive is currently employed by the Company as its President,
TippingPoint Division, and is eligible to receive severance benefits pursuant to
the Company’s Section 16 Officer Severance Benefit Plan (as amended, the “Plan”)
and the Executive’s Management Retention Agreement, effective November 2, 2005
(the “MRA”); and

WHEREAS, the Company seeks to provide the Executive with alternative severance
benefits in the event of the Executive’s decision to voluntarily terminate his
employment with 3Com within a defined period.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree to the terms and conditions
set forth in this Agreement.

1.          Term of Agreement. This Agreement shall be effective as of the
Effective Date and shall terminate on February 2, 2007.

2.          Eligibility to Receive Severance Benefits. The Company shall provide
the Executive with the severance benefits described in Section 3 below upon the
occurrence of the following conditions: On or after November 2, 2006, the
Executive shall provide reasonable, written notice to the Company of his
decision to voluntarily terminate his employment with 3Com, with the effective
date of the Executive’s termination occurring no later than February 2, 2007,
and the Executive shall sign and not revoke an agreement including, but not
limited to, a full and final release of claims against the Company, its
affiliates and representatives. The form and language of the release agreement
shall be determined by the Company in its sole discretion.

3.          Severance Benefits. If the conditions set forth in Section 2 above
are fully satisfied, the Executive will be entitled to receive the following
severance benefits:

a)          Severance Payments. The Executive shall receive a lump sum severance
payment in a total gross amount equal to six (6) months of his base salary and
one-half (1/2) of his annualized target bonus, both as of the Executive’s
employment termination date. The severance payment shall be paid through the
Company’s regular payroll practices, less all applicable taxes and withholdings,
no later than thirty (30) days following the Company’s receipt of the signed
(and non-revoked) release agreement referenced in Section 2 above. The severance
payment will not be subject to deductions for 401(k) contributions, health and
welfare benefit premiums, or Employee Stock Purchase Plan contributions.

b)         Benefits Continuation. The Company shall provide the Executive with
Company-paid health, dental, and vision insurance coverage at the same level of
coverage as was provided to the Executive immediately prior to the Executive’s
employment termination date

 



 

(the “Company-Paid Coverage”). The Company-Paid Coverage shall continue until
the earlier of (i) six (6) months from the Executive’s employment termination
date, or (ii) the date upon which the Executive becomes eligible under another
employer’s health, dental, or vision insurance plan(s). For purposes of Title X
of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
date of the “qualifying event” for the Executive shall be the Executive’s
employment termination date, and each month of Company-Paid Coverage provided
hereunder shall offset a month of continuation coverage otherwise due under
COBRA. Any such continuation of Company-Paid Coverage shall be governed by COBRA
and the terms and conditions of the applicable plan documents. The Executive
understands and agrees that he will be fully responsible for all premiums for
Company-sponsored insurance coverage upon the earlier of: (1) the date upon
which the Executive becomes eligible under another employer’s health, dental, or
vision insurance plan(s) or (2) the expiration of the six-month Company-Paid
Coverage period.

c)          Equity Compensation. The Executive shall receive the following
benefits regarding his Company-issued equity compensation:

i)           Six (6) months of accelerated vesting of outstanding stock options,
restricted stock, and restricted stock units issued to the Executive by the
Company that are subject to time-based vesting;

ii)          Accelerated vesting of 12.5% of each grant of stock options,
restricted stock, and restricted stock units issued to the Executive by the
Company that are not subject to time-based vesting (other than cliff vesting),
such as PAVRS;

4.         Restrictive Covenant and Non-Competition Agreement. The Executive
signed a Restrictive Covenant and Non-Competition Agreement effective February
21, 2005 (the “Restrictive Covenant Agreement”) for the benefit of the Company.
If the conditions set forth in Section 2 above are fully satisfied and the
Executive receives the severance benefits provided in Section 3 above, the
Executive and the Company hereby agree to the following modifications to the
Restrictive Covenant Agreement:

The second sentence of Section 7 of the Restrictive Covenant Agreement
(Non-Competition/Non-Solicitation) shall be amended to read as follows:

Therefore, I agree to comply with the following restrictions during the term of
my employment with 3Com and for a period of six (6) months thereafter (the
“Restrictive Period”).

This amendment shall apply to all references to the term “Restricted Period”
contained in the Restrictive Covenant Agreement. The Restrictive Covenant
Agreement shall be otherwise unmodified and shall remain in full force and
effect.     

5.          At-Will Employment. The Company and the Executive hereby acknowledge
and agree that this Agreement is not intended to be and shall not be considered
a contract for a term of employment. The Parties further acknowledge and agree
that the Executive’s employment with 3Com is and shall continue to be at-will,
as defined under applicable law, and may be terminated by either Party at any
time, for any reason or no reason, with or without notice. If the

 



 

Executive’s employment terminates for any reason other than the conditions
specified in Section 2 of this Agreement, then the Executive shall not be
entitled to receive severance or other benefits under this Agreement or any
severance and/or benefits plans sponsored by the Company; provided, however,
that the Executive will remain eligible to receive benefits under the terms and
conditions of the Plan and the MRA.

6.          Entire Agreement/Integration. No agreements, representations or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either Party with respect to the subject matter hereof. This Agreement
represents the entire understanding of the Parties hereto with respect to the
Executive’s eligibility to receive severance benefits from the Company and
supersedes all prior arrangements and understandings regarding such benefits,
provided, however, that the Executive will remain eligible to receive benefits
under the terms and conditions of the Plan and the MRA. To the extent that
Executive is entitled to receive or receives benefits under the Plan or the MRA,
he shall not be eligible to receive any severance benefits under this Agreement.

7.          No Duty to Mitigate. The Executive shall not be required to mitigate
the value of any severance benefits to which he may be entitled under this
Agreement, nor shall any such benefits be reduced by any earnings or benefits
that the Executive may receive from any other source, except as provided in
Section 3(b) of this Agreement.

8.          Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas. The Parties hereby agree and consent to the jurisdiction of the state and
federal courts of the State of Texas as the exclusive jurisdiction for settling
any disputes arising hereunder.

9.          Amendments. This Agreement may not be modified, amended,
supplemented or superseded unless by means of a written document signed by the
Executive and the Company’s President and Chief Executive Officer, Senior Vice
President, Human Resources, or General Counsel.

10.        Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 



 

 

IN WITNESS WHEREOF, WHEREFORE, the Parties have read this Agreement, have
carefully considered its provisions, have had an opportunity to discuss it with
their attorneys, and attest that they are fully competent to execute this
Agreement and that they fully understand and knowingly accept its terms and
conditions in their entirety and without reservation.

COMPANY

3COM CORPORATION

 

/s/ SUSAN H. BOWMAN

 

SUSAN H. BOWMAN

 

Title:

Senior Vice President, Human Resources

 

EXECUTIVE

/s/ JAMES HAMILTON

 

 

JAMES HAMILTON

 

 

Title:

President, TippingPoint Division

 

 

 

 

 